--------------------------------------------------------------------------------

Exhibit 10.23
 
WALGREENS BOOTS ALLIANCE, INC.


2013 OMNIBUS INCENTIVE PLAN
 
UK SUB-PLAN
 
STOCK OPTION AWARD AGREEMENT


These materials, which may include descriptions of company stock plans,
prospectuses and other information and documents, and the information they
contain, are provided by your company, not by Fidelity, and are not an offer or
solicitation by Fidelity for the purchase of any securities or financial
instruments.  These materials were prepared by your company, which is solely
responsible for their contents and for compliance with legal and regulatory
requirements.  Fidelity is not connected with any offering or acting as an
underwriter in connection with any offering of your company's securities or
financial instruments.  Fidelity does not review, approve or endorse the
contents of these materials and is not responsible for their content.
 

--------------------------------------------------------------------------------

WALGREENS BOOTS ALLIANCE, INC.
 
2013 OMNIBUS INCENTIVE PLAN
 
UK SUB-PLAN
 
STOCK OPTION AWARD AGREEMENT


Participant Name:  [Participant Name]
 
Participant ID:  [Participant ID]
 
Grant Date:  [Grant Date] (the "Grant Date")
 
Grant Price: [Grant Price]
 
No. of Shares under Option Granted:  [Shares Granted] (the "Shares Granted")
 
Vesting:  [Three years from the Grant Date] (the “Vesting Date”) [revise for
graded vesting, if applicable]
 
Expiration Date:  [Expiration Date] (the "Expiration Date")
 
Acceptance Date:  [Acceptance Date]
 
Electronic Signature:  [Electronic Signature]
 
This document (referred to below as this “Agreement”) spells out the terms and
conditions of the stock option (the “Option”) granted to you by Walgreens Boots
Alliance, Inc., a Delaware corporation (the “Company”), pursuant to the UK
Sub-Plan of the Walgreens Boots Alliance, Inc. 2013 Omnibus Incentive Plan (the
“UK Sub-Plan”) on and as of the Grant Date designated above.  Except as
otherwise defined herein, capitalized terms used in this Agreement have the
respective meanings set forth in the UK Sub-Plan (which incorporates and
modifies the terms of the Walgreens Boots Alliance, Inc. 2013 Omnibus Incentive
Plan (the "US Plan" and, together with the UK Sub-Plan, the "Plan").  For
purposes of this Agreement, "Employer" means the entity (the Company or the
Affiliate) that employs you on the applicable date.  The Plan, as in effect on
the date of this Agreement and as it may be amended from time to time, is
incorporated into this Agreement by this reference.
 
The terms of this Option, including any restrictions on the Shares under this
Option, the times at which this Option may be exercised (in whole or in part),
the circumstances under which this Option will lapse or be cancelled (in whole
or in part), any conditions to which the exercise of this Option is subject (in
whole or in part) and any mechanism for varying the terms of this Option, are
set out in this Agreement and the rules of the Plan.  The rules of the UK
Sub-Plan, the rules of the US Plan and applicable Company policies can be
accessed at MyHR or from your HR representative.
You and the Company agree as follows:
 
1.             Grant of Option.  Pursuant to the approval and direction of the
Compensation Committee of the Company’s Board of Directors (the “Committee”),
the Company hereby grants you an Option to purchase all or any part of the
number of Shares Granted set forth above of common stock of the Company, par
value US$.01 ("Stock"), at the per-share exercise price, which is 100% of the
Fair Market Value of a share of Stock on the Grant Date (the "Exercise Price"),
subject to the terms and conditions of the Plan and this Agreement.  This stock
option shall not be treated as an incentive stock option within the meaning of
Section 422 of the Code.
 

--------------------------------------------------------------------------------

2.             Vesting/Exercise/Expiration.  The Employee may not exercise the
Option prior to the Vesting Date or Dates set forth above absent action by the
Committee to waive or alter such restrictions as may be permitted by the Plan or
as may be permitted under the below paragraphs.  Thereafter, except as
hereinafter provided, the Employee may exercise the Option, to the extent it is
vested, at any time and from time to time until the close of business on the
Expiration Date set forth above.  The Option may be exercised to purchase any
number of whole shares of Stock, except that no purchase shall be for less than
ten (10) full shares, or the remaining unexercised shares, if less.  This Option
is deemed to be "outstanding" until it has been exercised in full or expired
pursuant to the terms of this Agreement.
 
3.             Disability.  If, without having fully exercised this Option, you
have a Termination of Service due to disability or injury (as evidenced to the
satisfaction of the Committee or its delegate), then any Shares Granted under
the Option that are not yet vested at that time shall thereupon become vested
and (a) you may exercise this Option for the full number of Shares Granted (less
any shares for which this Option was previously exercised), but (b) your right
to exercise this Option shall terminate upon the earlier of the Expiration Date
or a date which is one (1) year following the date of your Termination of
Service.
 
4.             Death.  If you die without having fully exercised this Option,
then any Shares Granted under the Option that are not yet vested (but which have
not lapsed or been forfeited) at that time shall be fully vested and (a) the
Option may be exercised, subject to the UK Sub-Plan, by your personal
representative(s) for the full number of Shares Granted (less any shares for
which this Option was previously exercised), but (b), such person’s right to
exercise this Option shall terminate not later than one (1) year after the date
of your death.
 
5.             Retirement.  If without having fully exercised this Option you
have a Termination of Service by reason of retirement, then (a) the number of
Shares Granted for which you may exercise the Option shall be determined by
treating each Vesting Date specified in the introduction to this Agreement as
occurring one year prior to that Vesting Date, but (b) your right to exercise
any portion of the Option that is vested upon your retirement shall terminate
upon the earlier of the Expiration Date or a date which is one (1) year after
the date of your retirement.  Shares Granted for which you cannot exercise the
Option under this Section 5 shall be forfeited.
 
6.             Termination of Service Following a Change in Control.  If there
is a Change in Control of the Company and within the one-year period thereafter
you have a Termination of Service initiated by your Employer other than for
Cause (as defined in Section 8), then any Shares Granted under the Option that
are not yet vested at that time shall thereupon become vested and (a) you may
exercise this Option for the full number of Shares Granted (less any shares for
which this Option was previously exercised), but (b) your right to exercise this
Option shall terminate upon the earlier of the Expiration Date or a date which
is ninety (90) days after the date of your Termination of Service.  Shares
Granted for which you cannot exercise the Option under this Section 6 shall be
forfeited.  The foregoing is also subject to the Committee’s exercise of its
discretion under Section 9.01 of the Plan. For purposes of this Section 6, a
Termination of Service initiated by your Employer shall include (without
limitation) a Termination of Employment for Good Reason under - and pursuant to
the terms and conditions of – the Walgreens Boots Alliance, Inc. Executive
Severance and Change in Control Plan, but only to the extent applicable to you
as an eligible participant in such Plan, and (without limitation) any
Termination of Service other than for Cause which is initiated by your Employer
and which falls within any of the circumstances listed in section 524(2B) of the
UK Income Tax (Earnings and Pensions) Act 2003.
 

--------------------------------------------------------------------------------

7.             Other Termination of Service.  If without having fully exercised
this Option you have a voluntary or involuntary Termination of Service for any
reason other than as set forth in Section 3, 4, 5 or 6 above, as determined by
the Committee (including, without limitation, by reason of redundancy (within
the meaning of the Employment Rights Act 1996 or the Employment Rights (Northern
Ireland) Order 1996),  a relevant transfer within the meaning of the Transfer of
Undertakings (Protection of Employment) Regulations 2006 or the company with
which you hold office or employment ceasing to be controlled by the Company),
then (a) for any Shares Granted with respect to which such Termination of
Service is prior to the applicable Vesting Date, this Option shall be forfeited,
and (b) for any Shares Granted with respect to which such Termination of Service
is on or after the applicable Vesting Date, then your right to exercise this
Option shall terminate upon the earlier of the Expiration Date or a date which
is ninety (90) days after the date of your Termination of Service.
 
8.             Forfeiture of Outstanding Options Upon Termination for Cause or
Following Termination of Service.  Notwithstanding any provision of this
Agreement to the contrary, your remaining right, if any, to exercise the Option
shall immediately terminate if you are terminated for Cause or if and when you
violate any post-employment obligation that you may have to the Company,
including but not limited to any non-competition, non-solicitation,
confidentiality, non-disparagement or other restrictive covenant.  For purposes
of this Agreement, “Cause” means any one or more of the following, as determined
by the Committee in its sole discretion:
 
(a)            your commission of a felony or any crime of moral turpitude;
 
(b)            your dishonesty or material violation of standards of integrity
in the course of fulfilling your employment duties to the Company or any
Affiliate;
 
(c)            your material violation of a material written policy of the
Company or any Affiliate violation of which is grounds for immediate
termination;
 
(d)            your willful and deliberate failure to perform your employment
duties to the Company or any Affiliate in any material respect, after reasonable
notice of such failure and an opportunity to correct it; or
 
(e)            your failure to comply in any material respect with the United
States ("U.S.") Foreign Corrupt Practices Act, the U.S. Securities Act of 1933,
the U.S. Securities Exchange Act of 1934, the U.S. Sarbanes-Oxley Act of 2002,
the U.S. Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, and
the U.S. Truth in Negotiations Act, or any rules or regulations thereunder.
 
9.             Exercise Process.  This Option may be exercised by giving notice
to Fidelity, the third party administrator to administer the Option exercise
process.  The exercise notice (a) shall be signed by you or (in the event of
your death) your personal representative(s), (b) shall specify the number of
full shares of Stock then elected to be purchased, and (c) shall be accompanied
by payment in full of the Exercise Price of the shares to be purchased.  Payment
may be made in cash or by check payable to the order of the Company, and such
payment shall include any income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to the
Option that are required to be withheld ("Tax-Related Items"), as set forth in
Section 10 below.  Alternatively, the Committee may allow for a “same day sale”
transaction pursuant to which a third party (engaged by you or the Company)
loans funds to you to enable you to purchase the shares of Stock and pay any
Tax-Related Items, and then sells a sufficient number of the exercised shares on
your behalf to enable you to repay the loan and any fees.  The remaining shares
are then delivered by the third party to you.
 

--------------------------------------------------------------------------------

As promptly as practicable after receipt of such notice of exercise and payment
(including payment with respect to any Tax-Related Items), subject to Section 13
below, the Company shall in accordance with the UK Sub-Plan cause to be issued
and delivered to you (or in the event of your death to your personal
representative(s), as the case may be), certificates for the shares of Stock so
purchased.  Alternatively, such shares of Stock may be issued and held in book
entry form.
 
10.            Responsibility for Taxes; Tax Withholding.
 
(a)           You acknowledge that, regardless of any action taken by the
Company or your Employer, the ultimate liability for all Tax-Related Items
related to your participation in the Plan and legally applicable to you is and
remains your responsibility and may exceed the amount actually withheld by the
Company or your Employer.  You further acknowledge that the Company and/or your
Employer (1) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Option, including,
but not limited to, the grant, vesting or exercise of the Option, the subsequent
sale of shares of Stock acquired pursuant to such exercise and the receipt of
any dividends; and (2) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Option to reduce or eliminate your
liability for Tax-Related Items or achieve any particular tax result.  Further,
if you are subject to Tax-Related Items in more than one jurisdiction between
the Grant Date and the date of any relevant taxable or tax withholding event, as
applicable, you acknowledge that the Company and/or your Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
 
(b)          Prior to any relevant taxable or tax withholding event, as
applicable, you agree to make adequate arrangements satisfactory to the Company
and/or your Employer to satisfy all Tax-Related Items.  In this regard, if your
notice to exercise your Option is not accompanied by a sufficient amount to
cover the Tax-Related Items arising on exercise and you do not otherwise provide
the Company or your Employer with a sufficient amount to cover the Tax-Related
Items before they arise, you authorize the Company, your Employer or its agent
to satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following:  (i) withholding from your wages or other cash
compensation paid to you by the Company and/or your Employer; or (ii)
withholding from proceeds of the sale of sufficient Stock acquired upon exercise
of the Option either through a voluntary sale or through a mandatory sale
arranged by the Company (on your behalf pursuant to this authorization without
further consent). For purposes of the foregoing, no fractional shares of Stock
will be issued pursuant to the grant of the Option and the issuance of shares of
Stock hereunder.
 
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable statutory minimum withholding rates
(as determined by the Company in good faith and in its sole discretion) or other
applicable withholding rates.
 
You agree to pay to the Company or your Employer any amount of Tax-Related Items
that the Company or your Employer may be required to withhold or account for as
a result of your participation in the Plan that cannot be satisfied by the means
previously described.  The Company may refuse to issue or deliver the shares of
Stock or the proceeds from the sale of shares of Stock if you fail to comply
with your obligations in connection with the Tax-Related Items.
 

--------------------------------------------------------------------------------

11.           Limited Transferability.  You may not sell, transfer, pledge,
assign or otherwise alienate, dispose of, encumber or hypothecate this Option,
whether voluntarily or involuntarily or by operation of law.  During your
lifetime, this Option and all rights granted hereunder shall be exercisable only
by you.  After your death, this Option may only be exercised by your personal
representative(s) in accordance with Section 4 of this Agreement.
 
12.          Rights as Stockholder.  You shall have no rights as a stockholder
of the Company with respect to the shares of Stock subject to this Option until
such time as the Exercise Price has been paid and a certificate of stock for
such shares has been issued to you or such shares of Stock have been recorded in
your name in book entry form.  Except as provided in Section 18 below, no
adjustment shall be made for dividends or distributions or other rights with
respect to such shares for which the record date is prior to the date on which
you become the holder of record thereof.  Anything herein to the contrary
notwithstanding, if a law or any regulation of the U.S. Securities and Exchange
Commission or of any other regulatory body having jurisdiction shall require the
Company or you to take any action before shares of Stock can be delivered to you
hereunder, then the date of delivery of such shares may be delayed accordingly.
 
13.          Securities Laws.  If a Registration Statement under the U.S.
Securities Act of 1933, as amended, is not in effect with respect to the shares
of Stock to be delivered pursuant to this Agreement, you hereby represent that
you are acquiring the shares of Stock for investment and with no present
intention of selling or transferring them and that you will not sell or
otherwise transfer the shares except in compliance with all applicable
securities laws and requirements of any stock exchange on which the shares of
Stock may then be listed.
 
14.          Not a Public Offering.  If you are resident outside the U.S., the
grant of the Option is not intended to be a public offering of securities in
your country of residence (or country of employment, if different).  The Company
has not submitted any registration statement, prospectus or other filings with
the local securities authorities (unless otherwise required under local law),
and the grant of the Option is not subject to the supervision of the local
securities authorities.
 
15.          Insider Trading/Market Abuse Laws.  Your country of residence may
have insider trading and/or market abuse laws that may affect your ability to
acquire or sell shares of Stock under the Plan during such times you are
considered to have "inside information" (as defined in the laws in your
country).  These laws may be the same or different from any Company insider
trading policy.  You acknowledge that it is your responsibility to be informed
of and compliant with such regulations, and you are advised to speak to your
personal advisor on this matter.
 
16.          Repatriation; Compliance with Law; Method of Exercise.  If you are
resident or employed outside the U.S., as a condition of the Option, you agree
to repatriate all payments attributable to the shares of Stock acquired under
the Plan in accordance with applicable foreign exchange rules and regulations in
your country of residence (and country of employment, if different).  In
addition, you agree to take any and all actions, and consent to any and all
actions taken by the Company and its Affiliates, as may be required to allow the
Company and its Affiliates to comply with local laws, rules and/or regulations
in your country of residence (and country of employment, if different). 
Finally, you agree to take any and all actions as may be required to comply with
your personal obligations under local laws, rules and/or regulations in your
country of residence and country of employment, if different).
 

--------------------------------------------------------------------------------

17.          No Advice Regarding Grant.  No employee of the Company is permitted
to advise you regarding your participation in the Plan or your acquisition or
sale of the shares of Stock underlying the Option.  Investment in shares of
Stock involves a degree of risk.  Before deciding to purchase shares of Stock
pursuant to the Option, you should carefully consider all risk factors relevant
to the acquisition of shares of Stock under the Plan and you should carefully
review all of the materials related to the Option and the Plan. You are hereby
advised to consult with your own personal tax, legal and financial advisors
before taking any action related to the Plan.
 
18.          Change in Stock.  This Option may be adjusted by the Committee in
accordance with Rule 4.2 of the UK Sub-Plan.
 
19.          Nature of the Option.  In accepting the Option, you acknowledge,
understand and agree that:
 
(a)            the Plan is established voluntarily by the Company, it is
discretionary in nature and limited induration, and it may be modified, amended,
suspended or terminated by the Company, in its sole discretion, at any time;
 
(b)            the grant of the Option is voluntary and occasional and does not
create any contractual or other right to receive future grants of stock options,
or benefits in lieu of stock options, even if stock options have been granted in
the past;
 
(c)            all decisions with respect to future grants of stock options or
other grants, if any, will be at the sole discretion of the Company, including,
but not limited to, the form and timing of any grant, the number of shares of
Stock subject to the stock options, vesting provisions, and the exercise price
applicable to the stock option;
 
(d)          the Option and your participation in the Plan shall not create a
right to employment or be interpreted as forming an employment or service
contract with the Company or any Affiliate and shall not interfere with the
ability of the Company, your Employer or an Affiliate, as applicable, to
terminate your employment or service relationship;
 
(e)            you are voluntarily participating in the Plan;
 
(f)            the Option and the shares of Stock subject to the Option are not
intended to replace any pension rights or compensation;
 
(g)            the Option, the shares of Stock subject to the Option and the
value of same, is an extraordinary item of compensation outside the scope of
your employment (and employment contract, if any) and is not part of normal or
expected compensation for any purpose, including, without limitation,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
 
(h)            the future value of the shares of Stock underlying the Option is
unknown, indeterminable and cannot be predicted with certainty;
 
(i)             unless otherwise determined by the Committee in its sole
discretion, a Termination of Service shall be effective from the date on which
active employment or service ends and shall not be extended by any statutory or
common law notice of termination period;
 

--------------------------------------------------------------------------------

(j)             no claim or entitlement to compensation or damages shall arise
from forfeiture of the Option resulting from a Termination of Service (for any
reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any), and in consideration of the grant of the Option
to which you are otherwise not entitled, you irrevocably agree never to
institute any claim against the Company, your Employer or any Affiliate, waive
your ability, if any, to bring any such claim, and release the Company, the
Employer and all Affiliates from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, you shall be deemed irrevocably to have agreed not
to pursue such claim and agree to execute any and all documents necessary to
request dismissal or withdrawal of such claim;
 
(k)            you do not have any entitlement to have the Option cashed out
and, unless otherwise provided herein, in the Plan or by the Company in its
discretion in accordance with the Plan, the Option and the benefits evidenced by
this Agreement do not create any entitlement to have the Option or any such
benefits transferred to, or assumed by, another company nor to be exchanged, or
substituted for, in connection with any corporate transaction affecting the
shares of Stock of the Company; and
 
(l)            neither the Company nor any Affiliate shall be liable for any
foreign exchange rate fluctuation between your local currency and the U.S.
dollar that may affect the value of the Option or of any amounts due to you
pursuant to the settlement of the Option or the subsequent sale of any shares of
Stock acquired upon settlement of the Option.
 
20.           Committee Authority; Recoupment.  It is expressly understood that
the Committee is authorized to administer, construe, and make all determinations
necessary or appropriate for the administration of the Plan and this Agreement,
including the enforcement of any recoupment policy which applies in respect of
this Option and any shares you acquire pursuant to this Option, all of which
shall be binding upon you and any claimant.  Any inconsistency between this
Agreement and the Plan shall be resolved in favor of the Plan.  If there is any
conflict between the terms of the UK Sub-Plan and the US Plan, the terms of the
UK Sub-Plan shall take precedence.
 
This Option and any shares you acquire pursuant to this Option shall be subject
to the terms and conditions of any recoupment policy adopted by the Company in
effect at the time of grant of this Option as amended from time to time as
required by law or any regulatory body, or any other recoupment policy adopted
by the Company from time to time as may be required by law or any regulatory
body.


21.           Consent to Collection/Processing/Transfer of Personal Data. 
Pursuant to applicable personal data protection laws, the Company hereby
notifies you of the following in relation to your personal data and the
collection, processing and transfer of such data in relation to the Company's
grant of this Option and your participation in the Plan.  The collection,
processing and transfer of personal data is necessary for the Company’s
administration of the Plan and your participation in the Plan, and your denial
and/or objection to the collection, processing and transfer of personal data may
affect your participation in the Plan.  As such, you voluntarily acknowledge and
consent (where required under applicable law) to the collection, use, processing
and transfer of personal data as described herein:
 

--------------------------------------------------------------------------------

(a)            The Company and your Employer hold certain personal information
about you, including (but not limited to) your name, home address and telephone
number, date of birth, social security number or other employee identification
number, salary, nationality, job title, any shares of Stock or directorships
held in the Company, details of all entitlements to shares of Stock awarded,
canceled, purchased, vested, unvested or outstanding in your favor, for the
purpose of managing and administering the Plan ("Data").  The Data may be
provided by you or collected, where lawful, from the Company, its Affiliates
and/or third parties, and the Company and your Employer will process the Data
for the exclusive purpose of implementing, administering and managing your
participation in the Plan.  The Data processing will take place through
electronic and non-electronic means according to logics and procedures strictly
correlated to the purposes for which Data are collected and with confidentiality
and security provisions as set forth by applicable laws and regulations in your
country of residence (or country of employment, if different).  Data processing
operations will be performed minimizing the use of personal and identification
data when such operations are unnecessary for the processing purposes sought. 
Data will be accessible within the organization only by those persons requiring
access for purposes of the implementation, administration and operation of the
Plan and for the participation in the Plan.
 
(b)            The Company and your Employer will transfer Data internally as
necessary for the purpose of implementation, administration and management of
your participation in the Plan, and the Company and/or your Employer may further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan.  These recipients may be located in
the European Economic Area, or elsewhere throughout the world, such as the
United States.  You hereby authorize (where required under applicable law) the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, as may be required for the administration of the Plan and/or the
subsequent holding of the shares of Stock on your behalf, to a broker or other
third party with whom you may elect to deposit any shares of Stock acquired
pursuant to the Plan.
 
(c)            You may, at any time, exercise your rights provided under
applicable personal data protection laws, which may include the right to (i)
obtain confirmation as to the existence of the Data, (ii) verify the content,
origin and accuracy of the Data, (iii) request the integration, update,
amendment, deletion or blockage (for breach of applicable laws) of the Data,
(iv) oppose, for legal reasons, the collection, processing or transfer of the
Data which is not necessary or required for the implementation, administration
and/or operation of the Plan and your participation in the Plan, and (v)
withdraw your consent to the collection, processing or transfer of Data as
provided hereunder (in which case, your Option will become null and void).  You
may seek to exercise these rights by contacting your Human Resources manager or
the Company's Human Resources Department, who may direct the matter to the
applicable Company privacy official.
 
22.          Non-Competition, Non-Solicitation and Confidentiality.  As a
condition to the receipt of this Option, you must agree to the Non-Competition,
Non-Solicitation and Confidentiality Agreement attached hereto as Exhibit A by
executing that Agreement.  Failure to execute and return the Non-Competition,
Non-Solicitation and Confidentiality Agreement within 120 days of the Grant Date
shall constitute your decision to decline to accept this Award.
 
23.          Addendum to Agreement.  Notwithstanding any provision of this
Agreement to the contrary, the Option shall be subject to any special terms and
conditions for your country of residence (and country of employment, if
different) as set forth in the addendum to the Agreement, attached hereto as
Exhibit B (the “Addendum”).  Further, if you transfer your residence and/or
employment to another country reflected in the Addendum, the special terms and
conditions for such country will apply to you to the extent the Company
determines, in its sole discretion, that the application of such terms and
conditions is necessary or advisable to comply with local laws, rules and/or
regulations or to facilitate the operation and administration of the Option and
the Plan (or the Company may establish alternative terms and conditions as may
be necessary or advisable to accommodate your transfer).  The Addendum shall
constitute part of this Agreement.
 

--------------------------------------------------------------------------------

24.          Amendment or Modification, Waiver.  Except as set forth in the
Plan, no provision of this Agreement may be amended or waived. No waiver of any
condition or provision of this Agreement shall be deemed a waiver of a similar
or dissimilar condition or provision at the same time, any prior time or any
subsequent time.
 
25.          Electronic Delivery.  The Company may, in its sole discretion,
deliver by electronic means any documents related to the Option or your future
participation in the Plan.  You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
 
26.          Governing Law and Jurisdiction.  This Agreement is governed by the
substantive and procedural laws of the state of Illinois.  You and the Company
shall submit to the exclusive jurisdiction of, and venue in, the courts in
Illinois in any dispute relating to this Agreement without regard to any choice
or law rules thereof which might apply the laws of any other jurisdiction.
 
27.          English Language.  If you are resident in a country where English
is not an official language, you acknowledge and agree that it is your express
intent that this Agreement, the Plan and all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the Option, be drawn
up in English.  If you have received this Agreement, the Plan or any other
documents related to the Option translated into a language other than English,
and if the meaning of the translated version is different than the English
version, the English version will control.
 
28.          Conformity with Applicable Law.  If any provision of this Agreement
is determined to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision of this Agreement or the validity, legality or
enforceability of such provision in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.
 
29.          Successors.  This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and any person or persons
who shall, upon your death, acquire any rights hereunder.
 
****
 
This Agreement contains highly sensitive and confidential information.  Please
handle it accordingly.
 
Please read the attached Exhibits A and B. Once you have read and understood
this Agreement and Exhibits A and B, please click the acceptance box to certify
and confirm your agreement to be bound by the terms and conditions of this
Agreement and Exhibits A and B, and to acknowledge your receipt of the
Prospectus, the Plan and this Agreement and your acceptance of the terms and
conditions of the Option granted hereunder.
 

--------------------------------------------------------------------------------



EXHIBIT A
 
WALGREENS BOOTS ALLIANCE, INC. NON-COMPETITION, NON-SOLICITATION AND
CONFIDENTIALITY AGREEMENT
 
This Exhibit forms a part of the Stock Option  Award Agreement covering Options
awarded to an employee of Walgreens Boots Alliance, Inc., on behalf of itself,
its affiliates, subsidiaries, and successors (collectively referred to as
“Employee” and the “Company”).
 
WHEREAS, the Company develops and/or uses valuable business, technical,
proprietary, customer and patient information it protects by limiting its
disclosure and by keeping it secret or confidential;
 
WHEREAS, Employee acknowledges that during the course of employment, he or she
has or will receive, contribute, or develop such confidential information; and
 
WHEREAS, the Company desires to protect from its competitors such confidential
information and also desires to protect its legitimate business interests and
goodwill in maintaining its employee and customer relationships.
 
NOW THEREFORE, in consideration of the Stock Option issued to Employee pursuant
the Agreement to which this is attached as Exhibit A, Employee agrees to be
bound by the terms of this Agreement:
 
1.             Confidentiality.  At all times during and after the termination
of my employment with the Company, I will not, without the Company’s prior
written permission, directly or indirectly for any purpose other than
performance of my duties for the Company, utilize or disclose to anyone outside
of the Company any Trade Secrets or other Confidential Information of the
Company or any information received by the Company in confidence from or about
third parties, as long as such matters remain Trade Secrets or otherwise
confidential, as further defined below.
 

a.
“Trade Secrets” are a form of intellectual property and may include all tangible
and intangible forms and types of financial, business, scientific, technical,
economic, or engineering information, including patterns, plans, compilations,
program devices, formulas, designs, prototypes, methods, techniques, processes,
procedures, programs or codes, and may in particular include such things as
pricing information, business records, software programs, algorithms,
inventions, patent applications, and designs and processes not known outside the
Company.  Trade Secrets may be stored, compiled, memorialized or contained in
various forms or media, such as paper, electronic media or transmission (such as
disc, email, file transfers, tape, or web site features), all other forms of
audio and/or video transfer, or even oral communications.

 

b.
“Confidential Information” shall include Trade Secrets and, more broadly, any
information or material which is not generally known to the public, and which
(i) is generated or collected by or utilized in the operations of the Company
and relates to the actual or anticipated business of the Company or the
Company’s actual or prospective vendors or clients; or (ii) is suggested by or
results from any task assigned to me by the Company or work performed by me for
or on behalf of the Company or any client of the Company.  Confidential
Information shall not be considered generally known to the public if revealed
improperly to the public by me or others without the Company’s express written
consent and/or in violation of an obligation of confidentiality to the
Company.   Confidential Information may take a variety of forms including but
not limited to paper, electronic, media or transmission (such as email, file
transfers, tape or web site features), and all other forms of audio and/or video
transfer. Examples of confidential information include, but are not limited to,
customer, referral source, supplier and contractor identification and contacts,
confidential information about customers, business relationships, contract
terms, pricing and margins, business, marketing and customer plans and
strategies, financial data, techniques, formulations, technical know-how,
formulae, research, development and production information, processes, designs,
architectures, prototypes, models, software,  patent applications and plans,
projections, proposals, discussion guides, personal or performance information
about employees, or legal advice related to the foregoing.

 

--------------------------------------------------------------------------------

The restrictions set forth in this paragraph are in addition to and not in lieu
of any obligations I have by law with respect to the Company’s Confidential
Information, including any obligations I may owe under the federal Defend Trade
Secrets Act of 2016 (the “TSA”) and any applicable state statutes.  Further,
nothing herein shall prohibit me from divulging evidence of criminal wrongdoing
to law enforcement or prohibit me from disclosing Confidential Information or
Trade Secrets if compelled by order of court or an agency of competent
jurisdiction or as required by law; however, I shall promptly inform the Company
of any such situations and shall take reasonable steps to prevent disclosure of
Confidential Information or Trade Secrets until the Company has been informed of
such required disclosure and has had a reasonable opportunity to seek a
protective order. Pursuant to the TSA, I understand that an individual may not
be held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that: (A) is made (i) in confidence to a
federal, state or local government official, either directly or indirectly, or
to an attorney, and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
Additionally, I understand that an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to his or her attorney and use the trade secret
information in the court proceeding, so long as any document containing the
trade secret is filed under seal and the individual does not disclose the trade
secret, except pursuant to court order.   Nothing in this Agreement is intended
to conflict with the TSA or create liability for disclosures of Trade Secrets
that are expressly allowed by TSA.
 
2.           Non-Competition.  I agree that during my employment with the
Company and for one year after the termination of my employment, I will not,
directly or indirectly, invest in, own, operate, finance, control, or provide
Competing Services to any Competing Business Line, in both cases as defined
below.  I understand that the restrictions in this paragraph apply no matter
whether my employment is terminated by me or the Company and no matter whether
that termination is voluntary or involuntary.  The above restrictions shall not
apply to passive investments of less than 5% ownership interest in any entity. I
understand that the term “Competing Business Line” used in this Agreement means
any business that is in competition with any business engaged in by the Company
with respect to which I provide substantial services during the last two years
of my employment with the Company.
 
I understand that I will be deemed to be providing “Competing Services” if the
nature of such services are sufficiently similar in position, scope and
geographic area to any position held by me during the last two years of my
employment with the Company.
 

--------------------------------------------------------------------------------

3.            Non-Solicitation.  I agree that during my employment with the
Company and for two years after the termination of my employment from the
Company for any reason, whether voluntary or involuntary:
 

  (a)
I will not directly or indirectly, solicit any Restricted Customer for purposes
of providing Competing Products or Services, or offer, provide or sell Competing
Products or Services to any Restricted Customer.  For purposes of this
Agreement, “Competing Products or Services” means products or services that are
competitive with products or services offered by, developed by, designed by or
distributed by the Company to any Restricted Customer, and “Restricted Customer”
means any person, company or entity which was a customer, potential customer,
vendor, supplier or referral source of the Company and with which I had direct
contact or about which I learned confidential information at any time during the
last two years of my employment with the Company; and

 

(b)
I will not, nor will I assist any third party to, directly or indirectly (i)
raid, hire, solicit, or attempt to persuade any employee of the Company with
whom I currently work or with whom I worked at any point during the last two
years preceding the termination of my employment with the Company,  and who
possesses or had access to confidential information of the Company, to leave the
employ of the Company; (ii) interfere with the performance by any such employee
of his/her duties for the Company; or (iii) communicate with any such employee
for the purposes described in items (i) and (ii) in this paragraph.

 
4.            Non-Inducement.  I will not directly or indirectly assist or
encourage any person or entity in carrying out or conducting any activity that
would be prohibited by this Agreement if such activity were carried out or
conducted by me.
 
5.            Non-Disparagement.  I agree (whether or not I am then an Employee)
not to make negative comments or otherwise disparage the Company, its
Affiliates, or any of their officers, directors, employees, shareholders,
members, agents or products other than in the good faith performance of my
duties to the Company and its Affiliates while I am employed by the Company and
its Affiliates and thereafter.  The foregoing shall not be violated by truthful
statements in response to legal process, required governmental testimony or
filings, or administrative or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings).
 
6.            Intellectual Property.  The term "Intellectual Property" shall
mean all trade secrets, ideas, inventions, designs, developments, devices,
software, computer programs, methods and processes (whether or not patented or
patentable, reduced to practice or included in the Confidential Information) and
all patents and patent applications related thereto, all copyrights,
copyrightable works and mask works (whether or not included in the Confidential
Information) and all registrations and  applications for registration related
thereto, all Confidential Information, and all other proprietary rights
contributed to, or conceived or created by, or reduced to practice by Employee
or anyone acting on his/her behalf (whether alone or jointly with others) at any
time from the beginning of Employee’s employment with Walgreens Boots Alliance,
Inc. to the termination of that employment plus ninety (90) days, that (i)
relate to the business or to the actual or anticipated research or development
of Walgreens Boots Alliance, Inc.; (ii) result from any services that Employee
or anyone acting on its behalf perform for Walgreens; or (iii) are created using
the equipment, supplies or facilities of Walgreens Boots Alliance, Inc. or any
Confidential Information.
 

--------------------------------------------------------------------------------

a.
Ownership.  All Intellectual Property is, shall be and shall remain the
exclusive property of the Company.  Employee hereby assigns to the Company all
right, title and interest, if any, in and to the Intellectual Property;
provided, however, that, when applicable, the Company shall own the copyrights
in all copyrightable works included in the Intellectual Property pursuant to the
"work-made-for-hire" doctrine (rather than by assignment), as such term is
defined in the 1976 Copyright Act.  All Intellectual Property shall be owned by
the Company irrespective of any copyright notices or confidentiality legends to
the contrary which may be placed on such works by Employee or by others. 
Employee shall ensure that all copyright notices and confidentiality legends on
all work product authored by Employee or anyone acting on his/her behalf shall
conform to the Company's practices and shall specify the Company as the owner of
the work.  The Company hereby provides notice to Employee that the obligation to
assign does not apply to an invention for which no equipment, supplies,
facility, or trade secret information of the Company was used and which was
developed entirely on the Employee's own time, unless (a) the invention relates
(i) to the business of the Company, or (ii) to the Company’s actual or
demonstrably anticipated research or development, or (b) the invention results
from any work performed by Employee for the Company.

 

b.
Keep Records.  Employee shall keep and maintain, or cause to be kept and
maintained by anyone acting on his/her behalf, adequate and current written
records of all Intellectual Property in the form of notes, sketches, drawings,
computer files, reports or other documents relating thereto.  Such records shall
be and shall remain the exclusive property of the Company and shall be available
to the Company at all times during the term of this Agreement.

 

c.
Assistance. Employee shall supply all assistance requested in securing for
Company’s benefit any patent, copyright, trademark, service mark, license, right
or other evidence of ownership of any such Intellectual Property, and will
provide full information regarding any such item and execute all appropriate
documentation prepared by Company in applying or otherwise registering, in
Company’s name, all rights to any such item or the defense and protection of
such Intellectual Property.

 

d.
Prior Inventions.  Employee has disclosed to the Company any continuing
obligations to any third party with respect to Intellectual Property.  Employee
claims no rights to any inventions created prior to his/her employment for which
a patent application has not previously been filed, unless he/she has described
them in detail on a schedule attached to this Agreement.

 

e.
Trade Secret Provisions.  The provisions in Paragraph 1 with regard to Trade
Secrets and the TSA shall apply as well in the context of the parties’
Intellectual Property rights and obligations.

 
7.             Return of Company Property.  I agree that I will not take any of
the Company’s property or information with me when I leave the Company’s employ,
no matter what form that property or information is in and no matter how I
acquired it.  When my employment with the Company terminates, I will immediately
return to the Company any and all Company information, documents, and
electronics.
 
8.             Consideration and Acknowledgments.  I acknowledge and agree that
the covenants described in this Agreement are essential terms, and the
underlying Stock Option Award would not be provided by the Company in the
absence of these covenants.  I further acknowledge that these covenants are
supported by adequate consideration as set forth in this Agreement and are not
in conflict with any public interest.  I further acknowledge and agree that I
fully understand these covenants, have had full and complete opportunity to
discuss and resolve any ambiguities or uncertainties regarding these covenants
before signing this Agreement, and have voluntarily agreed to comply with these
covenants for their stated terms.  I further acknowledge and agree that these
covenants are reasonable and enforceable in all respects.
 

--------------------------------------------------------------------------------

9.             Enforceability; General Provisions.
 

(a)
I agree that the restrictions contained in this Agreement are reasonable and
necessary to protect the Company’s legitimate business interests and that full
compliance with the terms of this Agreement will not prevent me from earning a
livelihood following the termination of my employment, and that these covenants
do not place undue restraint on me.

 

(b)
Because the Company’s current base of operations is in Illinois and my
connections thereto, (i) this Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois, where this Agreement is
entered into, without giving effect to any conflict of law provisions, and (ii)
I consent to personal jurisdiction and the exclusive jurisdiction of the state
and federal courts of Illinois with respect to any claim, dispute or declaration
arising out of this Agreement.

 

(c)
In the event of a breach or a threatened breach of this Agreement, I acknowledge
that the Company will face irreparable injury which may be difficult to
calculate in dollar terms and that the Company shall be entitled, in addition to
all remedies otherwise available in law or in equity, to temporary restraining
orders and preliminary and final injunctions enjoining such breach or threatened
breach in any court of competent jurisdiction without the necessity of posting a
surety bond, as well as to obtain an equitable accounting of all profits or
benefits arising out of any violation of this Agreement.

 

(d)
I agree that if a court determines that any of the provisions in this Agreement
is unenforceable or unreasonable in duration, territory, or scope, then that
court shall modify those provisions so they are reasonable and enforceable, and
enforce those provisions as modified.

 

(e)
If any phrase or provision of this Agreement is declared invalid or
unenforceable by a court of competent jurisdiction, that phrase, clause or
provision shall be deemed severed from this Agreement, and will not affect the
enforceability of any other provisions of this Agreement, which shall otherwise
remain in full force and effect.

 

(f)
Notwithstanding the foregoing provisions of this Agreement, the non-competition
provisions of Paragraph 2 above shall not restrict Employee from performing
legal services as a licensed attorney for a Competing Business to the extent
that the attorney licensure requirements in the applicable jurisdiction do not
permit Employee to agree to the otherwise applicable restrictions of Paragraph
2.

 

(g)
Waiver of any of the provisions of this Agreement by the Company in any
particular instance shall not be deemed to be a waiver of any provision in any
other instance and/or of the Company’s other rights at law or under this
Agreement.

 

--------------------------------------------------------------------------------

(h)
I agree that the Company may assign this Agreement to its successors and assigns
and that any such successor or assign may stand in the Company’s shoes for
purposes of enforcing this Agreement.

 

(i)
I agree to reimburse the Company for all attorneys’ fees, costs, and expenses
that it reasonably incurs in connection with enforcing its rights and remedies
under this Agreement, but only to the extent the Company is ultimately the
prevailing party in the applicable legal proceedings.

 

(j)
If I violate this Agreement, then the restrictions set out in Paragraphs 2 - 6
shall be extended by the same period of time as the period of time during which
the violation(s) occurred.

 

(k)
I fully understand my obligations in this Agreement, have had full and complete
opportunity to discuss and resolve any ambiguities or uncertainties regarding
these covenants before signing this Agreement, and have voluntarily agreed to
comply with these covenants for their stated terms.

 
10.          Relationship of Parties.  I acknowledge that my relationship with
the Company is “terminable at will” by either party and that the Company or I
can terminate the relationship with or without cause and without following any
specific procedures.  Nothing contained in this Agreement is intended to or
shall be relied upon to alter the “terminable at will” relationship between the
parties.  I agree that my obligations in this Agreement shall survive the
termination of my employment from the Company for any reason and shall be
binding upon my successors, heirs, executors and representatives.
 
11.          Modifications and Other Agreements.  I agree that the terms of this
Agreement may not be modified except by a written agreement signed by both me
and the Company.  This Agreement shall not supersede any other restrictive
covenants to which I may be subject under an employment contract, benefit
program or otherwise, such that the Company may enforce the terms of any and all
restrictive covenants to which I am subject.  The obligations herein are in
addition to and do not limit any obligations arising under applicable statutes
and common law.
 
12.           Notification.  I agree that in the event I am offered employment
at any time in the future with any entity that may be considered a Competing
Business Line, I shall immediately notify such Competing business of the
existence and terms of this Agreement.  I also understand and agree that the
Company may notify anyone attempting to or later employing me of the existence
and provisions of this Agreement.
 
***                    ***                    ***                    ***       
            ***
 
By clicking the acceptance box for this grant agreement, I acknowledge receipt
of the Stock Option Award Agreement to which this Agreement is attached as
Exhibit A, and I agree to the terms and conditions expressed in this Agreement.
 

--------------------------------------------------------------------------------

EXHIBIT B
 
ADDENDUM TO THE
WALGREENS BOOTS ALLIANCE, INC. 2013 OMNIBUS INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT
 
In addition to the terms of the Plan and the Agreement, the Option is subject to
the following additional terms and conditions to the extent you reside and/or
are employed in one of the countries addressed herein.  Pursuant to Section 23
of the Agreement, you transfer your residence and/or employment to another
country reflected in this Addendum, the additional terms and conditions for such
country (if any) will apply to you to the extent the Company determines, in its
sole discretion, that the application of such terms and conditions is necessary
or advisable in order to comply with local laws, rules and/or regulations or to
facilitate the operation and administration of the Option and the Plan (or the
Company may establish alternative terms as may be necessary or advisable to
accommodate your transfer).  All defined terms contained in this Addendum shall
have the same meaning as set forth in the Plan and the Agreement.
 
CHILE


Private Placement.  The following provision shall replace Section 14 of the
Agreement:


The grant of the Option hereunder is not intended to be a public offering of
securities in Chile but instead is intended to be a private placement.
 

a)
The starting date of the offer will be the Grant Date, and this offer conforms
to general ruling no. 336 of the Chilean superintendence of securities and
insurance;

 

b)
The offer deals with securities not registered in the registry of securities or
in the registry of foreign securities of the Chilean superintendence of
securities and insurance, and therefore such securities are not subject to its
oversight;

 

c)
The issuer is not obligated to provide public information in Chile regarding the
foreign securities, since such securities are not registered with the Chilean
superintendence of securities and insurance; and

 

d)
The foreign securities shall not be subject to public offering as long as they
are not registered with the corresponding registry of securities in Chile.

 

a)
La fecha de inicio de la oferta será el de la fecha de otorgamiento y esta
oferta se acoge a la norma de carácter general n° 336 de la superintendencia de
valores y seguros chilena;

 

b)
La oferta versa sobre valores no inscritos en el registro de valores o en el
registro de valores extranjeros que lleva la superintendencia de valores y
seguros chilena, por lo que tales valores no están sujetos a la fiscalización de
ésta;

 

c)
Por tratar de valores no inscritos no existe la obligación por parte del emisor
de entregar en chile información pública respecto de esos valores; y

 

d)
Esos valores no podrán ser objeto de oferta pública mientras no sean inscritos
en el registro de valores correspondiente.

 
FRANCE


1.             Nature of Grant.  The Option is not granted under the French
specific regime provided by Articles L.225-177 and seq. of the French commercial
code.
 

--------------------------------------------------------------------------------

2.             Use of English Language.  You acknowledge that it is your express
wish that the Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.  Vous reconnaissez avoir expressément
exigé la rédaction en anglais de la présente Convention, ainsi que de tous
documents exécutés, avis donnés et procédures judiciaires intentées, directement
ou indirectement, relatifs à, ou suite à, la présente Convention.


HONG KONG


1.             Sale of Shares of Stock.  Shares of Stock purchased upon exercise
of the Option are accepted as a personal investment.  In the event that shares
of Stock are issued in respect of the Option within six (6) months after the
Grant Date, you agree that the shares of Stock may not be offered to the public
or otherwise disposed of prior to the six-month anniversary of the Grant Date.


2.             IMPORTANT NOTICE.  WARNING: The contents of the Agreement the
Addendum, the Plan, the Plan prospectus, the Plan administrative rules and all
other materials pertaining to the Option and/or the Plan have not been reviewed
by any regulatory authority in Hong Kong.  You are hereby advised to exercise
caution in relation to the offer thereunder.  If you have any doubts about any
of the contents of the aforesaid materials, you should obtain independent
professional advice.


3.             Wages.  The Option and shares of Stock subject to the Option do
not form part of your wages for the purposes of calculating any statutory or
contractual payments under Hong Kong law.


ITALY


Mandatory Same Day, Sell-All Exercise.  Notwithstanding any provision in the
Agreement or the Plan to the contrary, unless and until the Committee determines
otherwise, the method of exercise of the Option shall be limited to mandatory
same day, sell-all exercise.


MEXICO


1.             Commercial Relationship.  You expressly recognize that your
participation in the Plan and the Company’s grant of the Option does not
constitute an employment relationship between you and the Company.  You have
been granted the Option as a consequence of the commercial relationship between
the Company and the Affiliate in Mexico that employs you, and the Company’s
Affiliate in Mexico is your sole employer.  Based on the foregoing, you
expressly recognize that (a) the Plan and the benefits you may derive from your
participation in the Plan do not establish any rights between you and the
Company’s Affiliate in Mexico that employs you, (b) the Plan and the benefits
you may derive from your participation in the Plan are not part of the
employment conditions and/or benefits provided by the Company’s Affiliate in
Mexico that employs you, and (c) any modifications or amendments of the Plan by
the Company, or a termination of the Plan by the Company, shall not constitute a
change or impairment of the terms and conditions of your employment with the
Company’s Affiliate in Mexico that employs you.


2.             Extraordinary Item of Compensation.  You expressly recognize and
acknowledge that your participation in the Plan is a result of the discretionary
and unilateral decision of the Company, as well as your free and voluntary
decision to participate in the Plan in accordance with the terms and conditions
of the Plan, the Agreement and this Addendum.  As such, you acknowledge and
agree that the Company, in its sole discretion, may amend and/or discontinue
your participation in the Plan at any time and without any liability.  The
Option, the shares of Stock subject to the Option and the value of same is an
extraordinary item of compensation outside the scope of your employment
contract, if any, and is not part of your regular or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits, or any
similar payments, which are the exclusive obligations of the Company’s Affiliate
in Mexico that employs you.
 

--------------------------------------------------------------------------------

MONACO


Use of English Language.  You acknowledge that it is your express wish that the
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.  Vous reconnaissez avoir expressément exigé la rédaction
en anglais de la présente Convention, ainsi que de tous documents exécutés, avis
donnés et procédures judiciaires intentées, directement ou indirectement,
relatifs à, ou suite à, la présente Convention.


NETHERLANDS


Exclusion of Claim.  You acknowledge and agree that you will have no entitlement
to compensation or damages insofar as such entitlement arises or may arise from
your ceasing to have rights under or to be entitled to the Option, whether or
not as a result of your Termination of Service (whether such termination is in
breach of contract or otherwise), or from the loss or diminution in value of the
Option.  Upon the grant of the Option, you shall be deemed irrevocably to have
waived any such entitlement.


ROMANIA


Voluntary Termination of Service.  For the sake of clarity, a voluntary
Termination of Service shall include the situation where your employment
contract is terminated by operation of law on the date you reach the standard
retirement age and have completed the minimum contribution record for receipt of
state retirement pension or the relevant authorities award you an
early-retirement pension of any type.


RUSSIA


1.             No Offering of Securities in Russia.  The grant of the Option is
not intended to be an offering of securities within the territory of the Russian
Federation, and you acknowledge and agree that you will be unable to make any
subsequent sale of the shares of Stock acquired pursuant to the Option in the
Russian Federation.


2.             Cash Payments to a Russian Bank Account.  If you are a Russian
citizen, any sale proceeds resulting from the sale of shares of Stock acquired
upon exercise of the Option may be delivered only to a bank account that you
maintain with an authorized bank in Russia.


SPAIN


1.             Acknowledgement of Discretionary Nature of the Plan; No Vested
Rights. This provision supplements the terms of the Agreement:

 
In accepting the Award, you acknowledge that you consent to participation in the
Plan and have received a copy of the Plan.
 

--------------------------------------------------------------------------------

You understand that the Company has unilaterally, gratuitously and in its sole
discretion granted the Option under the Plan to individuals who may be employees
of the Company or its Affiliates throughout the world.  The decision is a
limited decision that is entered into upon the express assumption and condition
that any grant will not economically or otherwise bind the Company or any of its
Affiliates on an ongoing basis.  Consequently, you understand that the Option is
granted on the assumption and condition that the Option and the shares of Stock
acquired upon exercise of the Option shall not become a part of any employment
contract (either with the Company or any of its Affiliates) and shall not be
considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever.  In addition, you understand that
this grant would not be made to you but for the assumptions and conditions
referenced above; thus, you acknowledge and freely accept that should any or all
of the assumptions be mistaken or should any of the conditions not be met for
any reason, the Option shall be null and void.


Further, you understand and agree that the vesting of the Option is expressly
conditioned on your continued and active rendering of service, such that upon a
Termination of Service, the Option may cease vesting immediately, in whole or in
part, effective on the date of your Termination of Service (unless otherwise
specifically provided in Section 3, 4, 5 or 6 of the Agreement). This will be
the case, for example, even if (a) you are considered to be unfairly dismissed
without good cause; (b) you are dismissed for disciplinary or objective reasons
or due to a collective dismissal; (c) you terminate service due to a change of
work location, duties or any other employment or contractual condition, (d) you
terminate service due to a unilateral breach of contract by the Company or an
Affiliate.  Consequently, upon a Termination of Service for any of the above
reasons, you may automatically lose any rights to the Option that were not
vested on the date of your Termination of Service, as described in the Plan and
Agreement.  In addition, you understand and agree that the post-Termination of
Service exercise period specified in the Agreement shall run from the date of
your Termination of Service, as determined by the Committee, in its sole
discretion.


You acknowledge that you have read and specifically accept the conditions
referred to in the Agreement regarding the impact of a Termination of Service on
your Option.


2.             Termination for Cause.  “Cause” shall be defined as indicated in
Section 8 of the Agreement, irrespective of whether the termination is or is not
considered a fair termination (i.e., “despido procedente”) under Spanish
legislation.
 
UNITED KINGDOM


1.             Responsibility for Taxes; Tax Withholding.  The following
provision supplements Section 10 of the Agreement:


If payment or withholding of any income tax due in connection with the Option is
not made within ninety (90) days after the end of the U.K. tax year in which the
event giving rise to the income tax liability occurred or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003 (the “Due Date”), the amount of any such uncollected income tax shall
constitute a loan owed by you to your Employer, effective as of the Due Date. 
You agree that the loan will bear interest at the then-current official rate of
Her Majesty’s Revenue & Customs (“HMRC”), it shall be immediately due and
repayable, and the Company or Employer may recover it at any time thereafter by
any of the means referred to in Section 10 of the Agreement.  Notwithstanding
the foregoing, if you are a director or executive officer of the Company (within
the meaning of Section 13(k) of the U.S. Securities and Exchange Act of 1934, as
amended), will not be eligible for a loan to cover the income tax liability.  In
the event that you are a director or executive officer and the income tax is not
collected from or paid by you by the Due Date, the amount of any uncollected
income tax may constitute a benefit to you on which additional income tax and
national insurance contributions (“NICs”) may be payable.  You will be
responsible for paying and reporting any income tax due on this additional
benefit directly to HMRC under the self-assessment regime, and for reimbursing
the Company or your Employer (as applicable) the value of any employee NICs due
on this additional benefit, which the Company and/or the Employer may recover
from you by any of the means set forth in Section 10 of the Agreement.
 

--------------------------------------------------------------------------------

2.            Exclusion of Claim.  You acknowledge and agree that you will have
no entitlement to compensation or damages insofar as such entitlement arises or
may arise from your ceasing to have rights under or to be entitled to the
Option, whether or not as a result of your Termination of Service (whether such
termination is in breach of contract or otherwise), or from the loss or
diminution in value of the Option.  Upon the grant of the Option, you shall be
deemed irrevocably to have waived any such entitlement.


***                    ***                    ***                    ***       
            ***
 
By clicking the acceptance box for this grant agreement, I acknowledge receipt
of the Stock Option Award Agreement to which this Addendum is attached as
Exhibit B, and I agree to the terms and conditions expressed in this Addendum.
 
 

--------------------------------------------------------------------------------

 